TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00248-CV



                                    In re Jerry Scarbrough


                      ORIGINAL PROCEEDING FROM BELL COUNTY



                            M E M O R AN D U M O P I N I O N


              Relator’s petition for writ of mandamus is denied and the motion for emergency relief

is dismissed. See Tex. R. App. P. 52.8(a).




                                             __________________________________________

                                             Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Filed: May 11, 2012